EIGER TECHNOLOGY, INC. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS As at June 30, 2007 with Comparative figures as at September 30, 2006 and For the nine months ended June 30, 2007 and 2006 Unaudited, prepared by Management (Stated in Canadian Dollars) The unaudited interim consolidated financial statements of Eiger Technology, Inc. (the "Company") have not been reviewed by the auditors of the Company. This notice is being provided in accordance with section 4.3(3)(a) of the National Instrument 51-102 Continuous Disclosure Obligations. EIGER TECHNOLOGY,INC. Consolidated Balance Sheet June 30 September 30 2007 2006 (Unaudited) (Audited) Assets Current Cash and Marketable Securities $ 37,000 $ 102,000 Accounts Receivable 115,000 262,000 Prepaid Expenses 27,000 34,000 Income Tax Recovery - 7,000 179,000 405,000 Equity Investment (Note 4) 489,000 - Property and Equipment (Note 5) 53,000 986,000 Advance to Related Corporations (Note 6) 3,047,000 31,000 Licensing Rights - 1,479,000 $ 3,768,000 $ 2,901,000 Liabilities and Shareholders' Deficit Current Accounts Payable and Accrued Charges $ 1,401,000 $ 1,077,000 Other payables - 699,000 Deferred revenue - 458,000 1,401,000 2,234,000 Non-Controlling Interests in Subsidiaries - 695,000 Shareholders' Equity (Deficit) Share Capital (Note 8) 44,375,000 43,839,000 Stock-Based Compensation 1,264,000 1,705,000 Deficit (43,272,000 ) (45,572,000 ) 2,367,000 (28,000 ) $ 3,768,000 $ 2,901,000 On Behalf of the Board: "John Simmonds" Director John Simmonds "Jason Moretto" Director Jason Moretto EIGER TECHNOLOGY, INC. Consolidated Statement of Operations and Deficit For the period ended June 30 2007 2007 2006 2006 Current Quarter Year-to-Date Quarter Year-to-Date (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ - $ 1,082,000 $ 3,130,000 Cost of Revenues - - 583,000 1,965,000 Gross Profit - - 499,000 1,165,000 Expenses Selling, General and Administrative 1,041,000 1,440,000 346,000 1,104,000 Amortization of Property and Equipment 3,000 9,000 80,000 242,000 Interest and Bank Charges 1,000 2,000 47,000 148,000 1,045,000 1,451,000 473,000 1,494,000 Income (Loss) from Operations (1,045,000 ) (1,451,000 ) 26,000 (329,000 ) Other Income Interest income (expense) 1,000 1,000 - - Earnings (Loss) from Equity Investments (229,000 ) (155,000 ) - - Gain (Loss) on Sale of Investment in Subsidiary - (569,000 ) - - Gain (Loss) on Dilution - (Note 2) 4,479,000 4,479,000 - - 4,251,000 3,756,000 - - Earnings (Loss) from Continuing Operations Before Income Taxes 3,206,000 2,305,000 26,000 (329,000 ) Provision (Recovery) of Income Taxes - 5,000 - Earnings (Loss) from Continuing Operations 3,206,000 2,300,000 26,000 (329,000 ) Stock-Based Compensation - - 429,000 438,000 Non-Controlling Interests (31,000 ) - 36,000 (8,000 ) Net Earnings (Loss) 3,175,000 2,300,000 (439,000 ) (759,000 ) Retained Earnings (Deficit), Beginning of Period (46,447,000 ) (45,572,000 ) (45,126,000 ) (44,806,000 ) Retained Earnings (Deficit), End of Period $ (43,272,000 ) $ (43,272,000 ) $ (45,565,000 ) $ (45,565,000 ) Earnings (Loss) Per Weighted Average Number of Shares Outstanding - Basic and Diluted: Continuing Operations $ 0.08 $ 0.06 $ 0.00 $ (0.01 ) Net Earnings (Loss) $ 0.08 $ 0.06 $ (0.01 ) $ (0.02 ) Weighted Average Number of Shares Outstanding - Basic and Diluted: 41,372,146 39,670,085 38,819,054 38,819,054 EIGER TECHNOLOGY, INC. Consolidated Statement of Cash Flows 2007 Current Quarter (Unaudited) 2007 Year-to-Date (Unaudited) 2006 Current Quarter (Unaudited) 2006 Year-to-Date (Unaudited) Cash Flows from Operating Activities: Net Earnings (Loss) for the Period $ 3,175,000 $ 2,300,000 $ (439,000 ) $ (759,000 ) Adjustments for: Stock-Based Compensation - - 429,000 438,000 Dilution gain (4,479,000 ) (4,479,000) - - Loss on sale - 569,000 - - Loss of equity accounted investee 229,000 155,000 - - Amortization 3,000 9,000 80,000 242,000 (1,072,000) (1,446,000) 70,000 (79,000) Changes in Non-Cash Working Capital: Accounts Receivable 207,000 (104,000) 139,000 308,000 Prepaid Expenses (16,000) (17,000) 31,000 (123,000) Income tax recovery - 7,000 - - Advances to Corporations (1,001,000) (1,099,000) - - Accounts Payable 768,000 1,665,000 63,000 (413,000) Other Payable - (699,000) (273,000) (237,000) Deferred Revenue - - (392,000) 9,000 (1,114,000) (1,693,000) (362,000) (535,000) Cash Flows from Investment Activities: Sale (Purchase) of Property and Equipment - - (1,485,000) (1,662,000) Goodwill and Other Assets - - - 20,000 - - (1,485,000) (1,642,000) Cash Flows from Financing Activities; Long-Term Debt Sale of Common Shares - - - (82,000) Non-Controlling Interests 536,000 536,000 - - 438,000 1,119,000 1,531,000 2,264,000 974,000 1,655,000 1,531,000 2,182,000 Net Increase (Decrease) in Cash (140,000) (38,000) (316,000) 5,000 Cash and Cash Equivalents - Beginning of Period 177,000 75,000 354,000 33,000 Cash and Cash Equivalents - End of Period $ 37,000 $ 37,000 $ 38,000 $ 38,000 EIGER TECHNOLOGY, INC. Notes to the Consolidated Financial Statements For the nine months ended June 30, 2007 1.Organization and Nature of Business: Eiger Technology, Inc. (the "Company" or "Eiger") was originally incorporated as Alexa Ventures Inc. on September 8, 1986 under the laws of British Columbia. Currently, the Company is in good standing, operating under the laws of Ontario.The Company is listed as an issuer on the TSX. 2.Significant Accounting Policies: These interim financial statements have been prepared using the same accounting principles and the same methods of application as were used in the preparation of the Company's annual financial statements for the year ended September 30, 2006. However, Eiger's interest in Newlook decreased from 85% to 42% during the second quarter of 2007, resulting in Eiger changing its accounting for Newlook from consolidation to equity accounting. As a result of this, the company has recognized a dilution gain of $4,479,000. During the third quarter of 2007, Eiger's interest in Racino Royale, Inc. decreased from 50%to 45%, resulting in Eiger changing its accounting for Racino to equity accounting. These interim financial statements may not contain all of the disclosures necessary to be fully in accordance with Canadian generally accepted accounting principles, and should, therefore, be read in conjunction with the annual financial statements for the year ended September 30,2006. 3.Going Concern: The accompanying consolidated financial statements have been prepared on a going concern basis, which assumes that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and contingencies in the normal course of operations.The Company's ability to continue as a going concern is dependent upon the Company's ability to raise additional capital, to increase sales and sustain profitable operations.Should the Company be unable to continue as a going concern, it may be unable to realize the carrying value of its assets and to meet its liabilities as they become due.The Company believes that future shares issuance and certain sales related efforts will provide sufficient cash flow for it to continue as a going concern in its present form, however, there can be no assurances that the Company will achieve such results. Accordingly, the consolidated financial statements do not include any adjustments related to the recoverability and classification of recorded asset amounts or the amount and classification of liabilities or any other adjustments that might be necessary should the Company be unable to continue as a going concern. 4.Equity Investment: The Company's equity investments consist of an ownership interest in Newlook Industries Corp. and Racino Royale, Inc. The carrying value of investments is summarized as follows: Racino Royale, Inc. 489,000 Newlook Industries Corp. 0 489,000 5.Property and Equipment: Net Book Value Furniture and fixtures 49,000 Computer software 4,000 53,000 6.Advance to Corporation: Newlook Industries Corp. 862,000 OnlineTel 1,613,000 Racino Royale, Inc. 229,000 Alexa Properties 156,000 Club Connects 2,000 ADH 185,000 3,047,000 Advances noted above are unsecured, non-interest bearing and have no specific repayment terms. 7.Commitments and Contingencies: The Company is obligated under an office premise lease until February 2011. Under the terms of the agreement, the Company is committed to rental payments as follows: 2007 38,500 2008 102,000 2009 102,000 2010 102,000 2011 34,000 378,500 8.Share Capital: Authorized:100,000,000 Common Shares without par value. Issued:42,389,054 Common Shares. Stock Options Issued:3,556,000 Options.
